DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by applicant on 12/29/2021.
Claims 1, 3-8 and 11-15 are amended as identified by applicant (the preliminary amendment canceled claims 14 and 15; therefore, claims 14 and 15 identified by the applicant in the amendment are considered new and are renumbered as claims 16 and 17, see below).
Claims 1-13, 16 and 17 are remaining in the application.
Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 14 and 15 are considered New and are renumbered as claims 16 and 17 by the examiner since original claims 14 and 15 were canceled in the Preliminary Amendment.  However, the final claim numbering is still 1-15 with original claims 14 and 15 being canceled.
Allowable Subject Matter
7.	Applicant’s amendment is sufficient to overcome all previous objections and rejections in the Non Final Rejection mailed on 12/02/2021.
8.	In view of the foregoing, the remaining renumbered claims 1-13, 16 and 17 are allowed and are numbered as final claims 1-15 on the Issue Classification Form.
Reasons for Allowance
9.	The prior art does not disclose, teach or suggest:
The claimed boat hull having a keel, chines, side ribs, and bottom ribs comprising a main body having one or more track systems integral with a main body of the boat hull, each track system having a longitudinally extending channel comprising including: a longitudinally extending channel body; and a longitudinally extending channel opening in communication with the longitudinally extending channel body, one or more plates forming the main body of the boat hull, the plates being welded with or fastened onto one or more of the keel, chines, side ribs, or bottom ribs, wherein the channel body is wider in cross-section than the longitudinally extending channel opening, wherein the longitudinally extending channel body is adapted to receive a fastener which has a portion that is wider in cross section than the longitudinally extending channel opening, thereby preventing the fastener from being withdrawn from the longitudinally extending channel body through the longitudinally extending channel opening, and wherein the fastener can be selectively secured to the-each track system at a selected longitudinal position; and wherein at least one of the keel and the chines has a longitudinally extending slot for receiving an edge of one of the plates, the slot having an internal space that is wider than an opening to enable receiving the edge of the plate at various angles.
As specifically claimed by applicant.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

Daniel V Venne/
Senior Examiner, Art Unit 3617
1/10/2022